DETAILED ACTION
This Office action is in response to the amendment filed on February 17th, 2021.  Claims 1-11 and 13-15 are pending.  In light of the amendment to the drawings, prior objection is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a system for identifying precursor ions originating from an ion source device using a scanning sequential windowed precursor ion selection and mass analysis survey scan, comprising: an ion source device that ionizes and transforms a sample into an ion beam; a mass filter receives the ion beam; a mass analyzer; and a processor in communication with the mass filter and the mass analyzer that (a) instructs the mass filter to filter the ion beam by scanning a precursor ion mass selection window with a width smaller than a precursor ion mass range of interest across a precursor ion mass range of interest in overlapping steps, producing a series of overlapping precursor ion mass selection windows across the precursor ion mass range, and instructs the mass filter to transmit precursor ions from each precursor ion mass selection window of the series of overlapping precursor ion mass selection windows to the mass analyzer, (b) instructs the mass analyzer to analyze the precursor ions of each precursor ion mass selection window of the series of overlapping precursor ion mass selection windows, producing a precursor ion spectrum for each overlapping precursor ion mass selection window and a plurality of precursor ion spectra for the precursor ion mass range, (c) receives the plurality of precursor ion spectra from the mass analyzer, (d) selects a precursor ion from the plurality of precursor ion spectra that has an intensity above a predetermined threshold, (e) for the selected precursor ion, retrieves the intensities of the selected precursor ion from the plurality of precursor ion spectra for at least one scan of the precursor ion mass selection window across the precursor ion mass range and produces a trace that describes how the intensity of the selected precursor ion varies with the location of the precursor ion mass selection window expressed as the precursor ion mass-to-charge ratio (m/z) of the precursor ion mass selection window as the precursor ion mass selection window is scanned across the precursor ion mass range, and (f) identifies the selected precursor ion as a precursor ion originating from the ion source device if the trace includes a nonzero intensity for the m/z value of the selected precursor ion.
The closest prior arts of record are US 2016/0086783 (Cox et al.) and US 2016/0268111 (Bloomfield et al.).  Cox et al. discloses an ion source device using a scanning sequential windowed precursor ion selection and mass analysis survey scan, comprising: an ion source device that ionizes and transforms a sample into an ion beam; a mass filter receives the ion beam; a mass analyzer; and a processor in communication with the mass filter and the mass analyzer that (a) instructs the mass filter to filter the ion beam by scanning a precursor ion mass selection window with a width smaller than a precursor ion mass range of interest across a precursor ion mass range of interest in overlapping steps, producing a series of overlapping precursor ion mass selection windows across the precursor ion mass range.  However, Cox et al. creates and analyzes product ion spectra, rather than precursor ion spectra.  Bloomfield et al. discloses similar subject matter, and also discloses the creation of a triangular intensity function that is essentially a theoretical version of what the invention creates in step (e) (see fig. 4 of Bloomfield).
It is noted that US 2019/0228957 (Ivosev et al.), by the same applicant and including the same inventor, does disclose the claimed invention, but does not constitute prior art under 102(a)(1) because it was published after the effective filing date, nor under 102(a)(2), because it falls under the 102(b)(2) exceptions (both (A) and (C) exceptions apply).
Essentially the same reasons for allowance apply to the method and program claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896